
	
		II
		112th CONGRESS
		1st Session
		S. 1873
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  1 year the allowance for bonus depreciation and the increased expensing
		  limitations for depreciable business assets.
	
	
		1.Short titleThis Act may be cited as the
			 Bonus Depreciation and Small Business
			 Expense Extension Act.
		2.Extension of bonus
			 depreciation; temporary 100 percent expensing for certain business
			 assets
			(a)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 January 1, 2014 in subparagraph (A)(iv) and inserting
			 January 1, 2015, and
				(2)by striking
			 January 1, 2013 each place it appears and inserting
			 January 1, 2014.
				(b)Temporary 100
			 percent expensingParagraph (5) of section 168(k) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking
			 2013 and inserting 2014, and
				(2)by striking
			 2012 each place it appears in the text and heading and inserting
			 2013.
				(c)Extension of
			 election To accelerate the AMT credit in lieu of bonus depreciation
				(1)In
			 generalSubclause (II) of section 168(k)(4)(D)(iii) of the
			 Internal Revenue Code of 1986 is amended by striking 2013 and
			 inserting 2014.
				(2)Round 3
			 extension propertyParagraph (4) of section 168(k) of such Code
			 is amended by adding at the end the following new subparagraph:
					
						(J)Special rules
				for round 3 extension property
							(i)In
				generalIn the case of round 3 extension property, this paragraph
				shall be applied without regard to—
								(I)the limitation
				described in subparagraph (B)(i) thereof, and
								(II)the business
				credit increase amount under subparagraph (E)(iii) thereof.
								(ii)Taxpayers
				previously electing accelerationIn the case of a taxpayer who
				made the election under subparagraph (A) for its first taxable year ending
				after March 31, 2008, a taxpayer who made the election under subparagraph
				(H)(ii) for its first taxable year ending after December 31, 2008, or a
				taxpayer who made the election under subparagraph (I)(iii) for its first
				taxable year ending after December 31, 2010—
								(I)the taxpayer may
				elect not to have this paragraph apply to round 3 extension property,
				but
								(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer the bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is round 3 extension property.
								The amounts described in subclause (II)
				shall be computed separately from any amounts computed with respect to eligible
				qualified property which is not round 2 extension property.(iii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who
				neither made the election under subparagraph (A) for its first taxable year
				ending after March 31, 2008, nor made the election under subparagraph (H)(ii)
				for its first taxable year ending after December 31, 2008, nor made the
				election under subparagraph (I)(iii) for its first taxable year ending after
				December 31, 2010—
								(I)the taxpayer may
				elect to have this paragraph apply to its first taxable year ending after
				December 31, 2011, and each subsequent taxable year, and
								(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is round 3 extension property.
								(iv)Round 3
				extension propertyFor purposes of this subparagraph, the term
				round 3 extension property means property which is eligible
				qualified property solely by reason of the extension of the application of the
				special allowance under paragraph (1) pursuant to the amendments made by
				section 2(a) of the Bonus Depreciation and
				Small Business Expense Extension Act (and the application of such
				extension to this paragraph pursuant to the amendment made by section 2(c)(1)
				of such
				Act).
							.
				(d)Conforming
			 amendments
				(1)The heading for
			 subsection (k) of section 168 of the Internal Revenue Code of 1986 is amended
			 by striking January 1,
			 2013 and inserting January 1, 2014.
				(2)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2013 and inserting pre-January 1, 2014.
				(3)Paragraph (5) of
			 section 168(l) of such Code is amended—
					(A)by striking
			 and at the end of subparagraph (A),
					(B)by redesignating
			 subparagraph (C) as subparagraph (B), and
					(C)by inserting
			 after subparagraph (A) the following new subparagraph:
						
							(B)by substituting
				January 1, 2013 for January 1, 2014 in clause (i)
				thereof,
				and
							.
					(4)Subparagraph (C)
			 of section 168(n)(2) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2014.
				(5)Subparagraph (D)
			 of section 1400L(b)(2) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2014.
				(6)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2014.
				(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011, in taxable years ending after such
			 date.
			3.Extension of
			 increased expensing limitations for certain depreciable business assets and
			 treatment of certain real property as section 179 property
			(a)In
			 generalSection 179(b) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 2010 or 2011 each place it appears in paragraph (1)(B) and
			 (2)(B) and inserting 2010, 2011, or 2012,
				(2)by striking
			 2012 each place it appears in paragraph (1)(C) and (2)(C) and
			 inserting 2013, and
				(3)by striking
			 2012 each place it appears in paragraph (1)(D) and (2)(D) and
			 inserting 2013.
				(b)Inflation
			 adjustmentSubparagraph (A) of section 179(b)(6) of the Internal
			 Revenue Code of 1986 is amended by striking 2012 and inserting
			 2013.
			(c)Computer
			 softwareSection 179(d)(1)(A)(ii) of the Internal Revenue Code of
			 1986 is amended by striking 2013 and inserting
			 2014.
			(d)ElectionSection
			 179(c)(2) of the Internal Revenue Code of 1986 is amended by striking
			 2013 and inserting 2014.
			(e)Special rules
			 for treatment of qualified real propertySection 179(f)(1) of the
			 Internal Revenue Code of 1986 is amended by striking 2010 or
			 2011 and inserting 2010, 2011, or 2012.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
